—Judgment unanimously affirmed. Memorandum: The trial court properly exercised its discretion in permitting cross-examination of defendant regarding two felony convictions and two misdemeanor convictions. The court reduced the possibility of prejudice by precluding the prosecutor from disclosing the nature and underlying facts of the crimes (see, People v Marr, 177 AD2d 964, 965).
Defendant’s remaining contentions that the court erred in admitting improper bolstering testimony and in instructing the jury regarding reasonable doubt were not preserved for review (CPL 470.05 [2]; People v Hill, 154 AD2d 887, lv denied 75 NY2d 813; People v Moore, 105 AD2d 853), and review in the interest of justice is not warranted. (Appeal from Judgment of Supreme Court, Monroe County, Sirkin, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Green, Balio, Lawton and Davis, JJ.